FOR IMMEDIATE RELEASE Exhibit 99.1 Xtera Announces Fiscal Second Quarter Financial Results DALLAS, TEXAS, USA – (May 16, 2016) – Xtera Communications, Inc. (NASDAQ: XCOM), a provider of high-capacity optical transport solutions, today announced financial results for its fiscal second quarter ended March 31, 2016. Revenue for the second quarter of fiscal 2016 was $17.1 million, an increase of 21.0% compared to $14.1 million for the fiscal second quarter of 2015. “Customer interest in our Optima platform remains strong, especially in the subsea market, where we are continuing to respond to a steady stream of requests for proposals. The global build-out of data centers, coupled with rapid deployment of cloud-based services, and the growing recognition of the advantages that Xtera’s solutions bring to the market are contributing to this increased level of RFPs,” reported Jon Hopper, Xtera’s President and Chief Executive Officer.
